If the notice of entry of judgment in this case was regular, the notice of appeal was served on the defendant's attorney, one day too late, and the appeal was properly dismissed. But the appellant takes the point that the notice of entry of judgment was irregular and void, because it was not indorsed, or subscribed with the name of the defendant's attorney and his office address, or place of business, as required by Rule 2 of the general rules of practice. We think the point well taken. *Page 326 
There being no power in the court to relieve a party who fails to take an appeal in due time, however meritorious his excuse, the party undertaking to limit the time is held to strict practice.
The order of the General Term should be reversed, with costs.
All concur, except FOLGER, J., absent at argument.
Order reversed.